Title: To James Madison from James Bowdoin, 7 May 1805
From: Bowdoin, James
To: Madison, James


Sir,
Boston May 7th. 1805.
I have the honour to acknowledge the rect. of your Letter of the 20th. Ultimo with its enclosures viz: The President’s official Letter of introduction to his catholic Majesty dated on the 20th. Ultimo: the note of the marquis de Yrujo & your answer thereto, dated on the 4th. of April last the marquis Semeruelos’s Letter dated Havana the 20th June 1804: Josiah Blakely’s Letters of the 20th. of April & 19th. of may last; extracts of letters from the same dated June 10th. Octo. 20th. & his Letter of the 7th of novr. on the same subject, accompanied with two lists of american vessells captured by privateers under french colours & carried into the island of Cuba: Vincent Gray’s report upon the same subject dated Havana Jan. 14th. 1805. a Copy of your Letter to the Govr. of Cuba dated Apr. 19th. 1805: a Copy of your Letter to G. W. Erving Esqr. dated Jan. 12. 1805: Your Letter to Mess. Willicks & Vanstophorts dated Apr. 22d. last: & also a Cypher for secret correspondence since recd.
As I expect to embark to morrow morning for Spain, & as this will be probably the last Letter, I shall have the honour to write to you from hence prior thereto, permit me to observe to you, that upon my arrival at Madrid, I shall take the earliest opportunity of presenting the Presidents Letter of introduction to his Catholic Majesty, & shall endeavour to inspire his Majesty & Ministers with a just confidence in the pacific & friendly disposition of the Presidt. & Governmt. of the U. S. to wards his Majesty & Governmt., as a preliminary to those representations for the redress of the complaints stated in your instructions, & which may be required from the situation of the late pending negociations between Mr. Munroe & the Spanish Governmt: From some circumstances, wch. have occurred here, I have reason to fear, that Mr. munroe’s negociations have not terminated successfully: the ground of this opinion will be found in the enclosed Letter, which for your satisfaction, I take the Liberty of forwarding to you. You may rest assured that every Thing in my power shall be done to promote a good understanding with the spanish Government & to procure that satisfaction, wch. the Governmt. & Citizens of the U. S. have, in many respects, a right to expect. I shall keep you duely informed of my proceedings by every good opportunity, which shall occur. I have the honour to subscribe myself with high consideration & esteem very respectfully, Sir, Your faithful & Obedt. Servant.
James Bowdoin
